Exhibit 10.1

BROCADE COMMUNICATIONS SYSTEMS, INC.

2009 STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT

(2012 MARKET STOCK UNITS)

NOTICE OF GRANT

[%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%]

You (“Grantee”) have been granted an award of market performance-based
Restricted Stock Units under the Company’s 2009 Stock Plan (the “Plan”). The
date of this Restricted Stock Unit Agreement (the “Agreement”) is the Grant Date
defined below. Subject to the provisions of Appendix A and the Plan, which are
attached hereto and incorporated herein in their entirety, the principal
features of this award are as follows:

 

Grant Date:

[            ] (the “Grant Date”)

 

Baseline Number of Restricted Stock Units:

[            ] (the “Baseline Number of Restricted Stock Units”)

 

Maximum Number of Restricted Stock Units:

[To be calculated as 150% of the Baseline Number of Restricted Stock Units] (the
“Maximum Number of Restricted Stock Units”)

 

Performance Period:

October 30, 2011 through October 26, 2013 (subject to Section 4(c) of Appendix
A) (the “Performance Period”).

 

Performance Matrix:

The number of Restricted Stock Units in which you may vest in accordance with
the Vesting Schedule will depend upon the Company’s Stock Price Performance as
compared to the NASDAQ Telecom Stock Price Performance for the Performance
Period and will be determined in accordance with Section 1 of Appendix A.

 

Vesting Schedule:

Subject to Section 4 of Appendix A and the terms of the Plan, the Grantee will
vest as to fifty percent (50%) of the Calculated RSUs (as defined in Appendix A)
at the close of business on the last day of the Performance Period (the “First
Vesting Date”). To the extent that the number of Calculated RSUs is less than
the Maximum Number of Restricted Stock Units, the difference between the Maximum
Number of Restricted Stock Units and the actual number of Calculated RSUs shall
be immediately forfeited.

 

  Subject to Section 4 of Appendix A and the terms of the Plan, the Grantee will
vest as to the remaining fifty percent (50%) of the Calculated RSUs at the close
of business on the one year anniversary of the last day of the Performance
Period (the “Second Vesting Date,” and each of the First Vesting Date and the
Second Vesting Date, a “Vesting Date”).

 

1



--------------------------------------------------------------------------------

  Notwithstanding the foregoing and except as otherwise provided in Appendix A,
the Grantee will not vest in the Restricted Stock Units, even if they are
Calculated RSUs, unless he or she remains a Service Provider through the
applicable Vesting Date.

Your acceptance online indicates your agreement and understanding that this
award is subject to all of the terms and conditions contained in Appendix A and
the Plan. For example, important additional information on vesting and
forfeiture of the Restricted Stock Units is contained in Sections 3 through 5
and Section 7 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A AND THE
PLAN, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.

 

BROCADE COMMUNICATIONS SYSTEMS, INC.

    GRANTEE

 

   

 

Signature

    Signature

 

   

 

Print Name

    Print Name

 

   

Title

   

 

2



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

(2012 MARKET STOCK UNITS)

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to them in the Plan.

1. Grant.

(a) The Company hereby grants to the Grantee under the Plan an award of the
Baseline Number of Restricted Stock Units set forth on the Notice of Grant,
subject to adjustment for performance and vesting requirements in accordance
with the Notice of Grant and this Appendix A and all of the terms and conditions
in this Agreement and the Plan. For each Restricted Stock Unit that vests, the
Grantee will be entitled to receive one (1) Share (subject to automatic
adjustment for stock splits, combinations and other adjustments contemplated in
the Plan).

(b) The number of Restricted Stock Units in which the Grantee may vest in
accordance with the Vesting Schedule will depend upon the Company’s Stock Price
Performance as compared to the NASDAQ Telecom Stock Price Performance for the
Performance Period and will be determined following the end of the Performance
Period as follows:

(i) Performance Calculation.

(a) The “Company’s Stock Price Performance” means the percentage increase or
decrease in the average closing price per share of the Company’s Common Stock
for (i) the last sixty (60) market trading days in the Performance Period, over
(ii) the sixty (60) market trading day period beginning on the thirtieth
(30th) market trading day prior to the first day of the Performance Period and
ending on the thirtieth (30th) market trading day following (and including) the
first day of the Performance Period. The Company’s share price shall also be
adjusted to reflect the reinvestment of any dividends issued by the Company
during the Performance Period.

(b) The “NASDAQ Telecom Stock Price Performance” means the percentage increase
or decrease in the total return (change in share price plus reinvestment of any
dividends) of a share of the NASDAQ Telecommunications Index, ticker symbol
“IXTC,” (or any successor fund) for (i) the last sixty (60) market trading days
in the Performance Period, over (ii) the sixty (60) market trading day period
beginning on the thirtieth (30th) market trading day prior to the first day of
the Performance Period and ending on the thirtieth (30th) market trading day
following (and including) the first day of the Performance Period.

(c) The Company’s Stock Price Performance will be compared against the NASDAQ
Telecom Stock Price Performance (each expressed as a growth rate percentage as
of the beginning of the Performance Period) to result in the growth rate
difference (the “Growth Rate Delta”) equal to the Company’s Stock Price
Performance minus the NASDAQ Telecom Stock Price Performance.

 

A-1



--------------------------------------------------------------------------------

(ii) RSU Calculation.

(a) If the Growth Rate Delta is equal to zero percent (0%), the number of
Restricted Stock Units that will be eligible to vest (the “Calculated RSUs”)
will equal the Baseline Number of Restricted Stock Units; and

(b) If the Growth Rate Delta is greater or less than zero percent (0%), the
number of Restricted Stock Units that will be Calculated RSUs will be equal to:
(i) the Baseline Number of Restricted Stock Units, multiplied by (ii) the sum of
(A) 100% plus (B) one and  1/2 (1.5) times the Growth Rate Delta; provided,
however, that in no event will more than the Maximum Number of Restricted Stock
Units become Calculated RSUs or will the number of Calculated RSUs go below
zero.

(iii) Examples (for illustration purposes only).

(a) Example #1: If the Growth Rate Delta was 20%, then 130% (equal to 100% plus
(1.5 times 20%)) of the Baseline Number of Restricted Stock Units would be
Calculated RSUs.

(b) Example #2: If the Growth Rate Delta was -20%, then 70% (equal to 100% plus
(1.5 times -20%)) of the Baseline Number of Restricted Stock Units would be
Calculated RSUs.

(c) When Shares are paid to the Grantee in payment for the Restricted Stock
Units, par value ($.001 per share) will be deemed paid by the Grantee for each
Restricted Stock Unit by services rendered by the Grantee, and will be subject
to the appropriate tax withholdings in accordance with Section 9 below.

2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal to
the Fair Market Value of a Share on the date that the Restricted Stock Unit is
granted. Unless and until the Restricted Stock Units have vested in the manner
set forth in Sections 3 through 5, the Grantee will have no right to payment of
such Restricted Stock Units. Prior to actual payment of Shares upon the vesting
of any Restricted Stock Units, such Restricted Stock Units will represent an
unsecured obligation. Payment of any vested Restricted Stock Units shall be made
in whole Shares only and any fractional Shares will be forfeited at the time of
payment.

3. Vesting Schedule/Period of Restriction. Except as provided in Sections 4 and
5 and subject to Section 7, the Restricted Stock Units awarded by this Agreement
shall vest in accordance with the vesting provisions set forth on the Notice of
Grant. Restricted Stock Units shall not vest in accordance with any of the
provisions of this Agreement unless the Grantee shall have been continuously
employed by the Company or by its Parent or other successor or a Subsidiary from
the Grant Date through the dates the Restricted Stock Units are otherwise
scheduled to vest.

4. Modifications to Vesting Schedule.

(a) Vesting upon Leave of Absence. In the event that the Grantee takes an
authorized leave of absence (“LOA”), the Restricted Stock Units awarded by this
Agreement that

 

A-2



--------------------------------------------------------------------------------

are eligible to be earned shall either: (i) not be affected, or (ii) shall be
deferred for a period of time equal to the duration of such LOA, based on the
Company’s LOA policy in effect at such time as determined by the Company in its
sole discretion.

(b) Death or Disability of Grantee. In the event that the Grantee’s relationship
with the Company or its Parent or other successor or a Subsidiary as a Service
Provider is terminated prior to full vesting of the Restricted Stock Units due
to his or her death or Disability, the unvested portion of the Restricted Stock
Units subject to this Restricted Stock Unit Award shall be forfeited on the date
of the Grantee’s death or Disability, unless otherwise determined by the
Administrator.

(c) Change in Control. In the event of a Change in Control, the Performance
Period shall be deemed to end upon the closing of the Change in Control for
purposes of determining the Company’s Stock Price Performance and the NASDAQ
Telecom Stock Price Performance and the number of Restricted Stock Units that
are Calculated RSUs will be determined in accordance with the Performance Matrix
and Section 1 of this Appendix A. The Grantee shall vest in the number of
Calculated RSUs determined based on the preceding sentence as follows: fifty
percent (50%) of the Calculated RSUs will vest immediately prior to and
contingent upon the Change in Control (the “New First Vesting Date”) and the
remaining fifty percent (50%) of the Calculated RSUs will vest on the one-year
anniversary of the closing of the Change in Control (the “New Second Vesting
Date,” and each of the New First Vesting Date and the New Second Vesting Date, a
“New Vesting Date”), and provided that the Grantee remains a Service Provider
through such New Vesting Date or as otherwise set forth in this Agreement, in
each case unless vested earlier in accordance with the terms of this Award,
Section 18 of the Plan, any Change of Control and Retention Agreement between
Grantee and the Company or any employment or other change in control agreement
by and between the Company and the Grantee. In accordance with Section 1 of this
Appendix A, the Administrator shall not be entitled to eliminate or reduce the
number of Calculated RSUs determined in accordance with Section 1 of Appendix A
following a Change in Control.

5. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units at any time, subject to the terms of the Plan. Such
acceleration may result in tax or other consequences to the Grantee. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Administrator. If the Administrator, in its
discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Restricted Stock Units, the payment of such accelerated
Restricted Stock Units nevertheless shall be made at the same time or times as
if such Restricted Stock Units had vested in accordance with the vesting
schedule set forth on the Notice of Grant and Section 1 or Section 4 of this
Agreement, as applicable, or as otherwise provided herein (whether or not the
Grantee remains employed by the Company or by one of its Subsidiaries as of such
date(s)). The Grantee is hereby advised to consult with the Grantee’s own
personal tax, legal and financial advisors regarding the Grantee’s participation
in the Plan before taking any action related to the Plan.

6. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with this Agreement will be paid to the Grantee (or in the event of the
Grantee’s death, to his or her estate) as soon as practicable following the
applicable Vesting Date (or New Vesting Date, as applicable), subject to
Sections 9 and 21, but no later than sixty (60) days following the applicable
Vesting Date (or New Vesting Date, as applicable).

 

A-3



--------------------------------------------------------------------------------

7. Forfeiture. Except as set forth in Sections 4 or 5 or applicable Change of
Control and Retention Agreement between Grantee and the Company (or successor),
the balance of the Restricted Stock Units that have not vested pursuant to
Sections 3 through 5 at the time of the termination of the Grantee’s
relationship with the Company as a Service Provider for any or no reason will be
forfeited.

8. [Reserved]

9. Withholding of Taxes.

(a) General. Regardless of any action the Company and/or the Grantee’s employer
(the “Employer”) take with respect to any or all income tax (including U.S.
federal, state, local and/or non-U.S. taxes), social insurance, payroll tax,
payment on account or other tax-related withholdings (“Tax-Related Items”), the
Grantee acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Grantee is and remains the Grantee’s responsibility and that
the Company and/or the Employer (i) make no guarantees or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
award, including the grant of the Restricted Stock Units, the vesting of the
Restricted Stock Units, the delivery of Shares, the subsequent sale of any
Shares received at vesting and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the award to reduce
or eliminate the Grantee’s liability for Tax-Related Items.

(b) Payment of Tax-Related Items. The Grantee authorizes the Company and/or the
Employer, at its discretion, to satisfy the obligations with regard to all
Tax-Related Items by automatically withholding a portion of the Shares issued as
payment for vested Restricted Stock Units that have an aggregate market value
sufficient to pay all Tax-Related Items required to be withheld by the Company
and/or the Employer with respect to the vesting of the Restricted Stock Units
and issuance of the Shares, unless the Company, in its sole discretion, either
requires or otherwise permits the Grantee to make alternate arrangements
satisfactory to the Company for such withholdings in advance of, or concurrently
with, the arising of any withholding obligations. The number of Shares withheld
pursuant to the prior sentence will be rounded up to the nearest whole Share,
with no refund for any value of the Shares withheld in excess of the tax
obligation as a result of such rounding.

If the obligation of Tax-Related Items is satisfied by reducing the number of
Shares delivered as described herein, the Grantee is deemed to have been issued
the full number of Shares subject to the award of Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the award.

If the foregoing method of withholding is prohibited or insufficient to satisfy
all Tax-Related Items required to be withheld by the Company and/or the Employer
with respect to the vesting of the Restricted Stock Units and issuance of the
Shares or if the Company, in its discretion, determines not to apply the
foregoing method of withholding, then the Grantee hereby authorizes the Company
and/or the Employer to satisfy such obligations by one or a combination of the
following: (i) withholding from the Grantee’s wages or other cash compensation
paid to the Grantee by the Company and/or the Employer, to the maximum extent
permitted by law; or (ii) selling the applicable number of Shares or arranging
for the sale of the applicable number of Shares (in either case on the Grantee’s
behalf and at the Grantee’s discretion pursuant to this authorization) issued in
settlement of vested Restricted Stock Units and retaining the requisite proceeds
from such sale.

 

A-4



--------------------------------------------------------------------------------

Finally, the Grantee shall pay to the Company and/or the Employer any amount of
Tax-Related Items that the Company and/or the Employer may be required to
withhold as a result of the Grantee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to deliver
to the Grantee any Shares pursuant to the award if the Grantee fails to comply
with the Grantee’s obligations in connection with the Tax-Related Items, as
described in this Section 9.

10. Rights as Stockholder. Neither the Grantee nor any person claiming under or
through the Grantee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Grantee (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
the Grantee will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

11. No Effect on Employment. Subject to any employment contract with the
Grantee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Grantee, as the case may be, and
the Company, or the Subsidiary employing the Grantee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Grantee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Subsidiary
employing the Grantee, as the case may be, shall not be deemed a termination of
the Grantee’s relationship with the Company or its Subsidiary as a Service
Provider for the purposes of this Agreement.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of Stock
Administrator, at 1745 Technology Drive, San Jose, California, 95110, USA, or at
such other address as the Company may hereafter designate in writing, with a
copy to the Company, C/O General Counsel, 1745 Technology Drive, San Jose,
California, 95110, USA.

13. Grant is Not Transferable. Except to the limited extent provided in this
Agreement or the Plan, this grant of Restricted Stock Units and the rights and
privileges conferred hereby will not be sold, pledged, assigned, hypothecated,
transferred or disposed of any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process, until the Grantee has been issued Shares in payment of the
Restricted Stock Units. Upon any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void. Notwithstanding the foregoing, Grantee may, in a
manner and in accordance with terms specified by the Administrator, transfer
these Restricted Stock Units to Grantee’s spouse, former spouse or dependent
pursuant to a court-approved domestic relations order which relates to the
provision of child support, alimony payments or marital property rights.

 

A-5



--------------------------------------------------------------------------------

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, a
Grantee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other U.S. securities laws or other
Applicable Laws.

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal or non-U.S. law or
under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any U.S. state or federal or non-U.S.
governmental agency, which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the Vesting Date of the Restricted Stock Units as the
Administrator may establish from time to time for reasons of administrative
convenience.

17. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

18. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Grantee, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

21. Modifications to the Agreement. This Agreement, including Appendix A,
together with the Plan, constitutes the entire understanding of the parties on
the subjects covered,

 

A-6



--------------------------------------------------------------------------------

subject to any applicable pre-existing agreement or agreement entered into after
the date hereof relating to full or partial acceleration of vesting in the event
of a change of control of the Company (or similar event). The Grantee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein or
expressly contemplated above. Modifications to this Agreement or the Plan can be
made only in an express written contract executed by a duly authorized officer
of the Company. Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of the
Grantee, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code prior to the actual payment of Shares pursuant to this award of Restricted
Stock Units. Notwithstanding the foregoing, if required by Section 409A of the
Code, no Restricted Stock Units will be paid to the Grantee (or in the event of
the Grantee’s death, to his or her estate) earlier than six (6) months and one
(1) day following the date of the termination of the Grantee’s relationship with
the Company as a Service Provider, subject to Section 9.

22. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Unit Award, the Grantee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Grantee understands that the Plan is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, except as otherwise provided in the Plan and/or the
Agreement.

23. Labor Law and Nature of Grant. In accepting the award of Restricted Stock
Units, the Grantee acknowledges that:

(a) the Plan is established voluntarily by the Company;

(b) the award of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) the Grantee’s participation in the Plan is voluntary;

(e) the award is an extraordinary item that is outside the scope of the
Grantee’s employment or service contract, if any;

(f) the award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

(g) in the event that the Grantee is not an employee of the Company, the award
will not be interpreted to form an employment or service contract or
relationship with the Company; and, furthermore, the award will not be
interpreted to form an employment or service contract or relationship with the
Employer or any Parent or other successor or a Subsidiary of the Company;

 

A-7



--------------------------------------------------------------------------------

(h) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(i) the Company is not providing any tax, legal, or financial advice, nor is the
Company making any recommendations regarding the Grantee’s participation in the
Plan or the acquisition or sale of Shares; and

(j) the Grantee is hereby advised to consult with the Grantee’s own personal
tax, legal and financial advisors regarding the Grantee’s participation in the
Plan before taking any action related to the Plan.

24. Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in the Notice of Grant and this Agreement and any
other Restricted Stock Unit grant materials by and among, as applicable, the
Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.

The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

The Grantee understands that Data will be transferred to E*Trade or such other
stock plan service provider as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan. The Grantee understands the recipients of Data may be
located in the Grantee’s country, in the United States or elsewhere, and that
the recipients’ country may have different data privacy laws and protections
than the Grantee’s country. The Grantee understands that the Grantee may request
a list with the names and addresses of any potential recipients of the Data by
contacting the Grantee’s local human resources representative. The Grantee
authorizes the Company, E*Trade and any other potential recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands
that he or she may, at any time, view the Data, request additional information
about the storage and processing of the Data, require any necessary amendments
to the Data or refuse or withdraw the consents herein, in any case without cost,
by contacting in writing the Grantee’s local human resources representative. The
Grantee understands, however, that refusing or withdrawing consent may affect
the Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.

25. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to principles of conflict of laws. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the award of Restricted Stock Units,

 

A-8



--------------------------------------------------------------------------------

the parties hereby submit to and consent to the exclusive jurisdiction of the
State of California and agree that such litigation shall be conducted on in the
courts of Santa Clara County, California or the federal courts for the United
States for the Northern District of California, and no other courts, where this
grant is made and/or to be performed.

26. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

A-9